DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
Ophthalmic Device
Species A - embodied in Figures 1A-1D
Species B - embodied in Figure 2 
Species C - embodied in Figure 3 
Species D - embodied in Figure 4 
Species E - embodied in Figure 5
Species F - embodied in Figure 6
Species G - embodied in Figure 7
Species H - embodied in Figures 8A-8C
3.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
4.	During a telephone conversation with Thomas Schiano on 04 November 2022 a provisional election was made without traverse to prosecute the invention of Species A (embodied in Figures 1A-1D), claims 12, 14, 16-20, and 23-27.  Affirmation of this election must be made by applicant in replying to this Office action.  
5.	Claims 13, 15, 21, 22, and 28-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 12, 14, 16-20, and 23-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,912,642 B2, claims 1-8 of U.S. Patent No. 11,065,108 B2, and claims 1-3 of U.S. Patent No. 11,471,271 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 12, 14, 16-20, and 23-27 of the application and claims 1-10 of U.S. Patent No. 10,912,642 B2, claims 1-8 of U.S. Patent No. 11,065,108 B2, and claims 1-3 of U.S. Patent No. 11,471,271 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-10 of U.S. Patent No. 10,912,642 B2, claims 1-8 of U.S. Patent No. 11,065,108 B2, and claims 1-3 of U.S. Patent No. 11,471,271 B2 is in effect a “species” of the “generic” invention of claims 12, 14, 16-20, and 23-27. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 12, 14, 16-20, and 23-27 of the application are anticipated by claims 1-10 of U.S. Patent No. 10,912,642 B2, claims 1-8 of U.S. Patent No. 11,065,108 B2, and claims 1-3 of U.S. Patent No. 11,471,271 B2, it is not patentably distinct from claims 1-10 of U.S. Patent No. 10,912,642 B2, claims 1-8 of U.S. Patent No. 11,065,108 B2, and claims 1-3 of U.S. Patent No. 11,471,271 B2.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 23-27 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pynson et al. (US 6,409,762 B1).
Regarding claim 23, Pynson et al. ‘762 discloses an intraocular lens, comprising:
an optic (1) including an optic axis (2); and 
a first closed-loop haptic (5) coupled to the optic and extending substantially along a first plane (Figure 2 – plane 3) perpendicular to the optic axis (C5:L5-6; C6:L24-25), the closed-loop haptic comprising: 
a first hinge at a first attachment point to the optic (see below for annotated Figure 1); and 
a second hinge at a second attachment point to the optic (see below for annotated Figure 1); 
wherein the first hinge and the second hinge are configured to compress such that the closed-loop haptic is substantially compressed inwardly towards the optic axis (compare Figure 1 to Figure 3; further, see C6:L40-58; C8:L23-27; and C10:L39-42); and 
wherein the first closed-loop haptic has an angular span of at least 90 degrees (Figure 1 and C7:L51-57).

    PNG
    media_image1.png
    325
    522
    media_image1.png
    Greyscale
 
Regarding claim 24, Pynson et al. ‘762 discloses wherein the angular span corresponds to the angle spanned by the first closed-loop haptic over which the first closed-loop haptic is configured to contact a capsular bag (compare Figure 1 to Figure 3; further, see C6:L40-58; C8:L23-27; and C10:L39-42).
Regarding claim 25, Pynson et al. ‘762 discloses wherein the first closed-loop haptic has an angular span of at least 120 degrees (Figure 1 and C7:L51-57).
Regarding claim 26, Pynson et al. ‘762 discloses further comprising a second closed-loop haptic (5) coupled to the optic and extending substantially along the plane perpendicular to the optic axis, wherein the second closed-loop haptic has an angular span of at least 90 degrees (Figure 1 and C7:L51-57).
Regarding claim 27, Pynson et al. ‘762 discloses wherein the first closed-loop haptic and the second closed-loop haptic are configured to compress towards the optic axis while remaining substantially in the plane perpendicular to the optic axis (compare Figure 1 to Figure 3; further, see C6:L40-58; C8:L23-27; and C10:L39-42).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pynson et al. (US 6,409,762 B1) in view of Brady et al. (US PG Pub No. 2006/0161252 A1) and de Juan, Jr. et al. (WO 2015/148673 A1).
Regarding claim 12, Pynson et al. ‘762 discloses an intraocular lens, comprising:
an optic (1) including an optic axis (2); and 
a closed-loop haptic (5) coupled to the optic and extending substantially along a first plane (Figure 2 – plane 3) perpendicular to the optic axis (C5:L5-6; C6:L24-25), the closed-loop haptic comprising: 
a first hinge at a first attachment point to the optic (see below for annotated Figure 1); and 
a second hinge at a second attachment point to the optic (see below for annotated Figure 1); 
wherein the first hinge and the second hinge are configured to compress such that the closed-loop haptic is substantially compressed inwardly towards the optic axis (compare Figure 1 to Figure 3; further, see C6:L40-58; C8:L23-27; and C10:L39-42).


    PNG
    media_image1.png
    325
    522
    media_image1.png
    Greyscale

Pynson et al. ‘762 discloses the invention as claimed, including wherein the optic is positioned in a second plane substantially perpendicular to the optic axis, except for particularly disclosing wherein the second plane is located posterior to the first plane. However, this is already known in the art. For example:
Brady et al. ‘252 teaches (Figure 7D) an optic (104) positioned in a second plane substantially perpendicular to an optic axis, and wherein the second plane is located posterior to a first plane (defined by plane of closed-loop haptic 102) in order for the vitreous humor behind the capsular bag to move the optic so as to allow a subject to focus both on distant and relatively near objects ([0070]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an optic positioned in a second plane substantially perpendicular to an optic axis, and wherein the second plane is located posterior to a first plane defined by plane of closed-loop haptic, as taught by Brady et al. ‘252, with the invention of Pynson et al. ‘762, in order for the vitreous humor behind the capsular bag to move the optic so as to allow a subject to focus both on distant and relatively near objects.
de Juan, Jr. et al. ‘673 teaches (Figures 25A and 25C) an optic (250) positioned in a second plane substantially perpendicular to an optic axis, and wherein the second plane is located posterior to a first plane (Figure 25C - defined by plane of closed-loop haptic 220) in order to provide posterior support for the intraocular lens. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an optic positioned in a second plane substantially perpendicular to an optic axis, and wherein the second plane is located posterior to a first plane defined by plane of closed-loop haptic, as taught by de Juan, Jr. et al. ‘673, with the invention of Pynson et al. ‘762, in order to provide posterior support for the intraocular lens.
Regarding claim 16 and claim 17, Pynson et al. ‘762, as modified by Brady et al. ‘252 and de Juan, Jr. et al. ‘673, teaches further comprising a frame surrounding the optic (Brady et al. ‘252 – Figures 7B and 7C show frame 105, optic 104, and first and second attachments 108, and Figure 8D shows frame 130, optic 126, and first and second attachments at ends of 122; de Juan, Jr. et al. ‘673 – Figures 25A and 25C show frame 210, optic 250 and/or optic 245, and first and second attachments at ends of 220), and wherein the closed-loop haptic is coupled to the optic at the first attachment point and the second attachment point via the frame, wherein the frame comprises a cross-sectional thickness greater than that of an edge of the optic (Brady et al. ‘252 – [0065] and [0079]; de Juan, Jr. et al. ‘673 – Figure 25C clearly show frame 210 as having a greater cross-sectional thickness than edge of either optic 250 or optic 245).
Regarding claim 18, Pynson et al. ‘762 discloses:
the first hinge including a first section, a second section and a first connecting section between the first section and the second section, the first section having a first component extending in a first angular direction, the second section having a second component extending in a second angular direction, wherein the second angular direction is opposite to the first angular direction (see above for annotated Figure 1); and 
the second hinge including a third section, a fourth section and a second connecting section between the third section and the fourth section, the third section having a third component extending in the second angular direction, the fourth section having a fourth component in the first angular direction, wherein the second section is connected to the fourth section to form the closed loop (see above for annotated Figure 1). 
Regarding claim 19, Pynson et al. ‘762 discloses wherein the first direction is clockwise and the second direction is counterclockwise (looking at annotated Figure 1, above, depending on which particular closed-loop haptic is chosen, the “first angular direction” is clockwise and the “second angular direction” is counterclockwise).
Regarding claim 20, Pynson et al. ‘762 discloses further comprising a second closed-loop haptic (5) coupled to the optic.

14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pynson et al. (US 6,409,762 B1), as modified by Brady et al. (US PG Pub No. 2006/0161252 A1) and de Juan, Jr. et al. (WO 2015/148673 A1), in view of Poler (US 4,249,271). 
Pynson et al. ‘762, as modified by Brady et al. ‘252 and de Juan, Jr. et al. ‘673, discloses the invention as claimed, except for particularly disclosing wherein the closed-loop haptic includes a manipulation structure formed therein. However, this is already known in the art. For example, Poler ‘271 teaches (Figures 14 and 15) a closed-loop haptic structure including a manipulation structure formed therein, wherein the manipulation structure comprises an aperture (Figure 14 – aperture 84; Figure 15 – aperture 103) in order to aid in the positioning of the intraocular lens and to facilitate manipulation thereof (C7:L65 to C8:L5). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a closed-loop haptic structure including a manipulation structure formed therein, wherein the manipulation structure comprises an aperture, as taught by Poler ‘271, with the intraocular lens of Pynson et al. ‘762, as modified by Brady et al. ‘252 and de Juan, Jr. et al. ‘673, in order to aid in the positioning of the intraocular lens and to facilitate manipulation thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774